EXHIBIT 99.2 Investor Supplement Third Quarter 2012 Update 31 Forward-Looking Statements & Non-GAAP Financial Measures Certain statements made by Meadowbrook Insurance Group, Inc. in this presentation may constitute forward-looking statements including, but not limited to, those statements that include the words “believes,” “expects,” “anticipates,” “estimates,” or similar expressions. Please refer to the Company's most recent 10-K, 10-Q, and other Securities and Exchange Commission filings for more information on risk factors. Actual results could differ materially. These forward-looking statements involve risks and uncertainties including, but not limited to the following: the frequency and severity of claims; uncertainties inherent in reserve estimates; catastrophic events; a change in the demand for, pricing of, availability or collectability of reinsurance; increased rate pressure on premiums and on underwriting criteria; obtainment of certain rate increases in current market conditions; investment rate of return; changes in and adherence to insurance regulation; actions taken by regulators, rating agencies or lenders; obtainment of certain processing efficiencies; changing rates of inflation; and general economic conditions. Meadowbrook is not under any obligation to (and expressly disclaims any such obligation to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. Notes on Non-GAAP Financial Measures (1)Net operating income is a non-GAAP measure defined as net income excluding after-tax realized gains and losses. (2)Accident year combined ratio is a non-GAAP measure that the impact of any adverse or favorable development on prior year loss reserves. These non-GAAP metrics are common measurements for property and casualty insurance companies. We believe this presentation enhances the understanding of our results by highlighting the underlying profitability of our insurance business. Additionally, these measures are key internal management performance standards. 32 YTD 3Q 2011 vs. 3Q 2012 Underwriting and Investing Activities Top line earned premium growth driven primarily by rate increases and maturation of existing business. Net Commissions & Fees Revenue increase driven primarily by a Michigan agency that was acquired in 4Q Other Expenses The 2011 results reflect a reduction in the accrual for variable compensation; excluding this item other expenses for 2012 were in line with 2011. Taxes The GAAP effective federal tax rate was approximately 43%, compared to 23% for the same period in 2011. The higher rate is primarily due to the current quarter loss development and storm losses generating an underwriting loss and tax benefit.The annual effective tax rate for 2012 is expected to be approximately 50%. 33 YTD 3Q 2011 vs. 3Q 2012 Combined Ratio Analysis Loss and LAE Ratio The 2012 loss and LAE ratio includes 13.0 points of unfavorable development compared to less than a 0.1 points of favorable development in 2011. The 2012 accident year loss and LAE ratio increased 3.3 points to 68.5% from 65.2% in 2011; the 2012 accident year loss ratio reflects an increase in our 2012 forecasted loss ratio based upon the increase in net ultimate loss estimates for the 2009, 2010 and 2011 accident years. Expense Ratio The 2012 expense ratio improved1.6 points in comparison to the prior year.The decrease reflects a reduction in profit share commissions and leveraging of fixed costs over a larger premium base. 34 Investment Portfolio Review We maintain a high-quality, low-risk investment portfolio. Portfolio Allocation and Quality Low equity risk exposure •98% fixed income •2% equity High credit quality •99% of bonds are investment grade •Average S&P rating of AA- / Moody’s of Aa3 Duration •Fixed income effective duration is 4.8 •Duration on Reserves is approximately 3.8 $’s in (000’s) % Allocation 9/30/2012 Fair Value Net Unrealized Gain Position Avg.
